Citation Nr: 0720495	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1976 to March 1979 
and from November 1980 to June 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDING OF FACT

The veteran's medical records indicate continuity of low back 
symptomatology in and after service, and the veteran's 
current disability has been linked to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  If a chronic disorder, 
such as arthritis, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service medical records report treatment for low back pain in 
June 1981, June 1984, September 1986, June 1989, February 
1991, and March 1995, with assessments of back strain, 
sacroiliac dysfunction, and low back pain.  The March 1995 
separation examination record reports the veteran gave a 
positive history of recurrent back pain, and the examiner 
noted the veteran's prior medical history of sacroiliac 
dysfunction with moderate relief, status post muscle energy 
manipulation.  

Although the March 1995 separation examination record, in 
addition to the previous examination records, all report 
normal findings for the spine, records dating subsequent to 
service indicate continuous treatment for a back disability.  
A February 1996 emergency room record reports the veteran's 
complaint of low back pain, and the veteran was assessed with 
low back pain with muscle spasm.  See February 1996 
Blanchfield medical record.  A 1997 VA examination record 
reports the veteran's history of discomfort, radiating pain, 
and spasms in his lumbar spine.  See July 1997 VA examination 
record.  An April 1998 record reports the veteran's history 
of injuring his back the day before, and the veteran is 
diagnosed with lumbosacral strain.  See April 1998 
Blanchfield Medical record.  In 2001, the veteran went to the 
emergency room 3 times for low back pain.  See June 2001 
Trinity Hospital emergency room record (history of straining 
back at work); April and August 2001 Blanchfield Medical 
record.  The veteran also received treatment for back pain 
and spasms in June 2001, and an October 2001 treatment record 
reports the veteran's history of low back pain for "over 3 
years."  See April and October 2001 Blanchfield treatment 
record.  Subsequent records indicate continuing treatment for 
low back pain with an assessment of degenerative disc disease 
and disc rupture of L4-5 with resulting right leg 
radiculopathy.  See, e.g., November 2001, January 2002, 
August 2003, and November 2003 Blanchfield medical records.  
In January 2004, the veteran underwent a lumbar fusion, and 
post surgery records report improvement in the back, but that 
there was still pain in the sacroiliac joint.  See September 
2004 Berkman letter.  

A treating physician, Dr. Berkman, has submitted letters 
stating that he has treated the veteran for episodes of back 
and leg pain, beginning in 1996.  See October 2003, January 
2004 Berkman letters.  A subsequent letter reports Dr. 
Berkman's opinion that the veteran's low back disability was 
from "normal wear and tear on [the veteran's] body as a 
result of service and work in the military."  See May 2004 
Berkman letter.  Other records indicate the veteran's history 
of back pain since a 1996 motor vehicle accident.  See 
September 2001 x-ray record; October 2003 Blanchfield 
treatment record.  See also undated 1996 Blanchfield 
emergency room record (record must be dated post-June 1996 
since veteran noted to be 38).  

The Board finds that the evidence is, at a minimum, in 
equipoise as to whether the veteran's current low back 
disability is related to service.  Although some treatment 
records report the veteran's history of low back pain since a 
1996 motor vehicle accident, this history is not as probative 
as the competent medical evidence of record.  In general, a 
layperson is competent to comment on the presence or etiology 
of a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Espiritu v. Derwinski, 2 Vet. App. 492.  In 
this case, the medical evidence reports treatment for low 
back pain on several occasions during service and post-
service records indicate a pattern of treatment for low back 
problems from separation to the present, to include a 
treatment record which possibly predates the 1996 motor 
vehicle accident.  Additionally, the evidence includes a 
positive nexus statement from the veteran's treating 
physician.  Although this opinion is not based on a review of 
the evidence, the Board finds that the evidence, as a whole, 
supports the positive nexus opinion.  Consequently, based on 
the evidence of an in-service incurrence of a low back 
disability, the continuity of symptomatology from separation 
from service to the present, and the positive nexus opinion, 
service connection is granted.  


ORDER

Service connection for a low back disability is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


